16-2262-ag, 16-2493-ag
Gao v. Sessions, Shao v. Sessions



        16‐2262‐ag, 16‐2493‐ag 
        Gao v. Sessions, Shao v. Sessions   


                                         UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 


                                                August Term 2017 

                      (Argued: December 11, 2017                  Decided: May 25, 2018) 

                                        Docket Nos. 16‐2262‐ag, 16‐2493‐ag 


                                     HONG FEI GAO, AKA Xue Liang Zhang, 

                                                              Petitioner, 

                                                        v. 

                        JEFFERSON B. SESSIONS III, United States Attorney General,  

                                                              Respondent.* 


                                                   HAO SHAO, 

                                                              Petitioner, 

                                                        v. 

                        JEFFERSON B. SESSIONS III, United States Attorney General, 

                                                              Respondent.* 




                *     Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
        General Jefferson B. Sessions III is substituted for former Attorney General Loretta E. 
        Lynch as respondent. 
                           ON PETITIONS FOR REVIEW FROM THE  
                            BOARD OF IMMIGRATION APPEALS 
                                                          
 
Before: 
                WINTER and CHIN, Circuit Judges, and KORMAN, Judge.* 
                                           
                                                         

               Petitions for review heard in tandem from decisions of the Board of 

Immigration Appeals affirming the decisions of Immigration Judges denying 

petitioners asylum and related relief on adverse credibility grounds.  During 

removal proceedings, petitioners testified to certain details about their 

experiences that they had not included in their initial applications and 

supporting documents.  The Immigration Judges relied substantially on these 

omissions in finding petitioners not credible.   

               PETITIONS GRANTED.  
                                                           
                           
                          MONA LIZA FABULAR LAO, New York, New York, for 
                                Petitioner Gao. 
                           
                          JOSHUA E. BARDAVID, Law Office of Joshua E. Bardavid, 
                                New York, New York, for Petitioner Shao. 
                           
                          BRETT F. KINNEY and JESSE LLOYD BUSEN, Trial 
                                Attorneys, Jeffery R. Leist, Senior Litigation 
                                                 
            *           Edward R. Korman, of the United States District Court for the Eastern 
District of New York, sitting by designation. 
                                               ‐ 2 ‐ 
 
                                     Counsel, Holly M. Smith, Senior Litigation 
                                     Counsel, Laura M. Cover, Law Clerk, for Chad A. 
                                     Readler, Acting Assistant Attorney General, Civil 
                                     Division, United States Department of Justice, 
                                     Washington, D.C., for Respondent.  
                                                               

CHIN, Circuit Judge: 

             These petitions for review heard in tandem challenge two decisions 

of the Board of Immigration Appeals (the ʺBIAʺ), affirming decisions by two 

Immigration Judges (ʺIJsʺ), denying asylum, withholding of removal, and 

protection under the Convention Against Torture (ʺCATʺ) to two petitioners 

seeking relief from religious persecution in China on adverse credibility grounds.  

During removal proceedings, petitioners testified regarding the medical 

attention they received for injuries they sustained from police beatings.  The IJs 

and the BIA relied substantially on the omission of that information from 

petitionersʹ initial applications and supporting documents to determine that 

petitioners lacked credibility.   

             On appeal, petitioners principally challenge the agencyʹs adverse 

credibility determinations.  In light of the totality of the circumstances and in the 

context of the record as a whole, in each case we conclude that the IJ and BIA 

erred in substantially relying on certain omissions in the record.  Accordingly, 


                                            ‐ 3 ‐ 
 
we grant the petitions, vacate the decisions of the BIA, and remand the cases to 

the BIA for further proceedings consistent with this opinion. 

                                 BACKGROUND 

             We summarize the facts and procedural history of each case 

separately, as follows: 

I.     Hong Fei Gao  

             Around April 2010, Gao, a native and citizen of China, entered the 

United States without inspection.  In September 2010, Gao applied for asylum, 

withholding of removal, and protection under the CAT.   

             In his application, which included a short personal statement in 

Chinese, Gao explained that in February 2009, influenced by his mother, he 

began practicing Christianity in China.  In November 2009, while he was praying 

at a friendʹs house with other church members, the police broke into the house 

and arrested Gao and his friends.  Gao was brought to the police station and was 

detained for ten days, during which he was repeatedly interrogated and beaten.  

His family spent money and relied on connections to secure Gaoʹs release, and 

the police required Gao to sign a letter promising not to attend church activities 

anymore.  After his release and before he recovered from his detention, Gao was 



                                        ‐ 4 ‐ 
 
fired from his restaurant job.  He left China in March 2010 and continued to 

practice Christianity in the United States.  The statement did not provide any 

description of any medical treatment.   

              In December 2010, Gao was served with a notice to appear in 

removal proceedings.  Through counsel, Gao conceded removability.   

              On September 12, 2014, following a hearing on September 27, 2012, 

the IJ (Loprest, IJ) issued written orders denying Gaoʹs application for asylum, 

withholding of removal, and protection under the CAT, and ordered Gao 

removed to China.  The IJ denied relief principally on adverse credibility 

grounds.1  The IJ cited the following ʺevidentiary shortcomings that might not 

undermine [Gaoʹs] case individually, but when considered cumulatively,ʺ led the 

IJ to conclude that Gao lacked credibility, Gao Cert. Admin. R. 64:   

                    Gao testified that he was interrogated by police four times and 

was beaten during those interrogations, but his application omitted the number 

of interrogations and the fact that his injuries required medical attention.2   



                                                 
1           The IJ also denied Gaoʹs asylum application on the ground that it was not timely.  
Because the BIA declined to address that ground, the timeliness of Gaoʹs application is 
not before us on appeal.   
2           In fact, the application stated that ʺ[the police] interrogated me several times.ʺ  
Gao Cert. Admin. R. 302. 
                                             ‐ 5 ‐ 
 
                   Gao testified that he was beaten and visited a clinic, but Gaoʹs 

motherʹs letter did not mention that Gao was physically injured or that she and 

Gaoʹs father took him to a clinic.  Instead, her letter stated that she was ʺafraid 

that [he] would be beaten by the police.ʺ  Id. at 251. 

                   Gao could not explain why his Chinese birth certificate and a 

letter from his underground church used identical photographs. 

                   Gao could not explain how he traveled under an electronic 

airline ticket in his real name while simultaneously using a fraudulent passport.   

                   Gao lacked candor and responsiveness, as he responded to 

questions vaguely, asked for many questions to be repeated, and paused for a 

long time before answering.   

             Gao failed to explain the inconsistencies and omissions to the IJʹs 

satisfaction.  The IJ was not persuaded by Gaoʹs explanation that he did not 

know why his mother failed to mention the clinic visit in her letter.  The IJ noted 

that he reached the adverse credibility determination ʺwith some reluctanceʺ as 

ʺthe documentary record appears to corroborate certain aspects of Gaoʹs claim,ʺ 

citing letters, photographs, and statements relating to Gaoʹs mistreatment in 




                                         ‐ 6 ‐ 
 
China and his practice of Christianity in the United States, as well as U.S. 

Department of State reports on religious persecution in China.  Id. at 64.   

             On June 6, 2016, the BIA affirmed the IJʹs decision and dismissed 

Gaoʹs appeal, finding no clear error in the IJʹs determination that Gao lacked 

credibility.  In re Hong Fei Gao, No. A200 922 341 (B.I.A. June 6, 2016), aff’g No. 

A200 922 341 (Immig. Ct. N.Y. City Sep. 12, 2014).  Although it noted that some 

of the IJʹs findings did not support an adverse credibility determination, citing 

one example of the discrepancy relating to the number of interrogations, the BIA 

upheld the adverse credibility determination based on two omissions:  (1) the 

omission in Gaoʹs motherʹs letter of the facts that he was physically injured and 

that his parents took him to a clinic, and (2) the omission in Gaoʹs asylum 

application of the fact that he required medical treatment and the extent of his 

mistreatment.  After considering Gaoʹs proffered explanations ‐‐ he did not know 

why his mother failed to mention his medical treatment, he did not request that 

her letter include all details about what happened after his release, and he could 

not produce a receipt because the clinic did not give him one ‐‐ the BIA found no 

error in the IJʹs conclusion that Gao did not reasonably explain the omissions.    




                                         ‐ 7 ‐ 
 
             On appeal, Gao challenges the adverse credibility determination, 

arguing that his testimony was not inconsistent with his asylum application or 

his motherʹs letter.  He contends that the omissions were minor, collateral, and 

insufficient to support an adverse credibility determination.   

II.     Hao Shao  

             Around September 2010, Shao, a native and citizen of China, entered 

the United States without inspection.  In May 2011, Shao applied for asylum, 

withholding of removal, and protection under the CAT.   

             In his updated application, Shao explained that he began practicing 

Christianity in January 2003 through a neighborʹs influence and he was baptized 

in October 2005.  One night in April 2010, while he was gathered with other 

Christians at someone elseʹs house, the police broke into the house, confiscated 

their religious texts, and arrested Shao and others.  Shao was brought to the 

police station, interrogated, and severely beaten.  He was detained for eleven 

days and interrogated two more times, but as he testified during immigration 

proceedings, he was not physically injured the other two times.  Shaoʹs 

application further explained that his family spent money to secure his release, 

and the police required Shao to report to the station twice a month and sign a 



                                        ‐ 8 ‐ 
 
letter promising not to participate in the underground church anymore.  Shao 

was later dismissed by his employer and was regularly monitored by police.  He 

left China in August 2010 and continued to practice Christianity in the United 

States.  Shaoʹs application did not provide any description of his medical 

treatment, other than to say that ʺ[a]fter I returned home, my mother salved my 

wounds with tear[s].ʺ  Shao Cert. Admin. R. 423.  

             In July 2011, Shao was served with a notice to appear in removal 

proceedings.  Through counsel, Shao conceded removability.   

             On June 24, 2015, following a hearing, the IJ (Cheng, IJ) denied by 

oral decision and written order Shaoʹs application for asylum, withholding of 

removal, and protection under the CAT, and ordered Shao removed to China.  

The IJ denied relief principally on adverse credibility grounds.  The IJ noted that 

the following ʺserious concerns about [Shaoʹs] credibilityʺ warranted an adverse 

credibility determination, Shao Cert. Admin. R. 74:   

                  Shao lacked responsiveness and his demeanor ʺchanged 

dramaticallyʺ when discussing how many times he reported to the police.  Id. at 

74.  




                                        ‐ 9 ‐ 
 
                   Shao testified that he sustained injuries from the police 

beating, his parents took him to a local village clinic for treatment, his mother 

helped him apply ʺmedical liquidʺ to his wounds, he went to the clinic for a 

follow‐up visit, and it took one month for him to recover, but he omitted these 

facts from his application.   

                   Shaoʹs fatherʹs letter did not mention that Shaoʹs parents took 

him to a clinic or that his mother helped apply ʺmedical liquidʺ to his wounds.   

                   Shao vacillated regarding how many times he reported to the 

police ‐‐ he answered ʺfive times, wait, 15 times, seven times,ʺ and after an 

approximately ten‐second pause, finally ʺseven times.ʺ  Id. at 142.  

                   Shao offered two different dates ‐‐ September 1 and 

September 4, 2010 ‐‐ for when he contacted his cousin in the United States.   

                   The letter Shao submitted from his churchʹs pastor did not 

mention his arrest, even though the pastor was aware of it.   

             After giving Shao ʺample opportunity to reconcile these 

inconsistencies,ʺ the IJ concluded that Shaoʹs explanations were ʺneither 

plausible nor reasonable.ʺ  Id. at 78.  The IJ was not persuaded by Shaoʹs 

explanations that he did not mention the medical treatment because it was a 



                                        ‐ 10 ‐ 
 
minor detail akin to picking up medicine at a drug store; he had difficulty stating 

the number of times he reported to the police, because he did not keep exact 

count; and he only submitted the church letter as proof of membership.  Finally, 

relying on her credibility determination, the IJ determined that Shao failed to 

establish past persecution or a well‐founded fear of persecution.   

             On June 27, 2016, the BIA affirmed the IJʹs decision denying relief 

and dismissed Shaoʹs appeal, finding no clear error in the IJʹs determination that 

Shao lacked credibility.  In re Hao Shao, No. A200 168 340 (B.I.A. June 27, 2016), 

affʹg No. No. A200 168 340 (Immig. Ct. N.Y. City June 24, 2015).  The BIA upheld 

the adverse credibility determination based on three omissions and 

inconsistencies: (1) omissions regarding Shaoʹs medical treatment from his 

asylum application and his fatherʹs letter; (2) the inconsistent testimony Shao 

offered on the number of times he reported to the police; and (3) the omission of 

Shaoʹs arrest in the pastorʹs letter.  The BIA was not persuaded by Shaoʹs 

arguments that he did not believe the clinic treatment was important enough to 

include in his application; he did not know why his father omitted mention of his 

medical treatment and his father mainly discussed his arrest, where the letter 

was ʺotherwise detailed,ʺ Shao Cert. Admin. R. 4; he did not keep exact count of 



                                        ‐ 11 ‐ 
 
the number of times he reported to the police; and the pastorʹs letter was only a 

certificate intended to confirm his membership.  The BIA also affirmed the IJʹs 

determinations that Shao failed to establish past persecution or a well‐founded 

fear of persecution.   

             On appeal, Shao challenges the adverse credibility determination, 

contending that the agency erred in relying on minor inconsistencies when the 

record as a whole corroborates his claim.  He also contends that the IJ failed to 

conduct the required individualized analysis when it concluded that Shao failed 

to establish a well‐founded fear of persecution.   

                                    DISCUSSION 

I.     Applicable Law 

       A.    Statutory Framework 

             ʺAsylum is a discretionary form of relief that hinges on persecution 

in the applicantʹs country of nationality.ʺ  Delgado v. Mukasey, 508 F.3d 702, 705 

(2d Cir. 2007).  To be eligible for asylum, a petitioner must establish that he or 

she is a ʺrefugee,ʺ 8 U.S.C. § 1158(b)(1)(B)(i), that is, a person who is unable or 

unwilling to return to his or her country of nationality ʺbecause of persecution or 

a well‐founded fear of persecution on account of race, religion, nationality, 



                                         ‐ 12 ‐ 
 
membership in a particular social group, or political opinion,ʺ 8 U.S.C. 

§ 1101(a)(42)(A).  Asylum based on past persecution is "reserved for persecuted 

aliens whose persecution was particularly severe or who may suffer ʹother 

serious harmʹ if removed.ʺ  Kone v. Holder, 596 F.3d 141, 146 (2d Cir. 2010) 

(quoting 8 C.F.R. § 1208.13(b)(1)(iii)).  Asylum based on a well‐founded fear of 

persecution ʺrequires a subjective fear that is objectively reasonable.ʺ  Huo Qiang 

Chen v. Holder, 773 F.3d 396, 404 (2d Cir. 2014). 

             Withholding of removal is a mandatory form of relief that requires a 

petitioner to demonstrate ʺa clear probability of future persecution on account of 

a protected characteristic.ʺ  Kone, 596 F.3d at 147; see 8 U.S.C. § 1231(b)(3)(A) 

(alien may not be removed if ʺthe alienʹs life or freedom would be threatened in 

that country because of the alienʹs race, religion, nationality, membership in a 

particular social group, or political opinionʺ).  A petitionerʹs burden of proof for 

withholding of removal is higher than his or her burden of proof for asylum.  

Vanegas‐Ramirez v. Holder, 768 F.3d 226, 237 (2d Cir. 2014). 

             Protection under the CAT is also a mandatory form of relief and 

requires an applicant to ʺestablish that it is more likely than not that he or she 

would be tortured if removed to the proposed country of removal.ʺ  Kone, 596 



                                         ‐ 13 ‐ 
 
F.3d at 147 (quoting 8 C.F.R. § 1208.16(c)(2)).  ʺUnlike asylum and withholding of 

removal, ʹCAT relief does not require a nexus to a protected ground.ʹʺ  Id. 

(quoting Delgado, 508 F.3d at 708). 

             Where the same factual predicate underlies a petitionerʹs claims for 

asylum, withholding of removal, and protection under the CAT, an adverse 

credibility determination forecloses all three forms of relief.  See Paul v. Gonzales, 

444 F.3d 148, 156‐57 (2d Cir. 2006). 

      B.     Standards of Review 

             ʺWhen the BIA agrees with an IJʹs adverse credibility determination 

and adopts particular parts of the IJʹs reasoning, we review the decisions of both 

the BIA and the IJ.ʺ  Xiu Xia Lin v. Mukasey, 534 F.3d 162, 166 (2d Cir. 2008) (per 

curiam).  Our review of the IJʹs decision ʺinclud[es] the portions not explicitly 

discussed by the BIA,ʺ Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005) (per 

curiam), but not those grounds explicitly rejected by the BIA, see Xue Hong Yang 

v. U.S. Depʹt of Justice, 426 F.3d 520, 522 (2d Cir. 2005) (ʺ[W]e review the judgment 

of the IJ as modified by the BIAʹs decision ‐‐ that is, minus the single argument 

for denying relief that was rejected by the BIA.ʺ).  




                                         ‐ 14 ‐ 
 
             We review de novo questions of law and the application of law to 

fact.  Kone, 596 F.3d at 146.  We review the agencyʹs factual findings, including 

adverse credibility findings, under the substantial evidence standard, ʺwhich 

requires that they be supported by ʹreasonable, substantial and probative 

evidence in the record when considered as a whole.ʹʺ  Id. (quoting Iouri v. 

Ashcroft, 487 F.3d 76, 81 (2d Cir. 2007)).  We treat factual findings as ʺconclusive 

unless any reasonable adjudicator would be compelled to conclude to the 

contrary.ʺ  8 U.S.C. § 1252(b)(4)(B); see Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 

2005) (ʺA petitioner must do more than offer a plausible explanation for his 

inconsistent statements to secure relief; he must demonstrate that a reasonable 

fact‐finder would be compelled to credit his testimony.ʺ (internal quotation marks 

and citation omitted)). 

             ʺWe defer . . . to an IJʹs credibility determination unless, from the 

totality of the circumstances, it is plain that no reasonable fact‐finder could make 

such an adverse credibility ruling.ʺ  Xiu Xia Lin, 534 F.3d at 167.  Although we 

afford particular deference to the IJʹs adverse credibility determination, ʺthe fact 

that an IJ ʹhas relied primarily on credibility grounds in dismissing an asylum 

application cannot insulate the decision from review.ʹʺ  Xiao Ji Chen v. U.S. Depʹt 



                                         ‐ 15 ‐ 
 
of Justice, 471 F.3d 315, 335 (2d Cir. 2006) (quoting Ramsameachire v. Ashcroft, 357 

F.3d 169, 178 (2d Cir. 2004)).  We must assess whether the agency has provided 

ʺspecific, cogent reasons for the adverse credibility finding and whether those 

reasons bear a legitimate nexus to the finding.ʺ  Xiu Xia Lin, 534 F.3d at 166 

(quoting Zhou Yun Zhang v. INS, 386 F.3d 66, 74 (2d Cir. 2004)). 

             Where an IJ relies on erroneous bases to reach an adverse credibility 

determination, and ʺwe cannot confidently predict that the IJ would reach the 

same conclusion in the absence of these deficiencies, the IJʹs adverse credibility 

determination cannot stand.ʺ  Pavlova v. INS, 441 F.3d 82, 88 (2d Cir. 2006); see 

also Kone, 596 F.3d at 151 (ʺBecause we cannot confidently predict that absent 

these errors the IJ would have adhered to its [adverse credibility] 

determination, a remand is warranted.ʺ (footnote omitted)).  

      C.     Omissions and Inconsistencies  

             For cases filed after May 11, 2005, the effective date of the REAL ID 

Act, Pub L. No. 109‐13, 119 Stat. 231 (2005), ʺan IJ may rely on any inconsistency 

or omission in making an adverse credibility determination as long as the 

ʹtotality of the circumstancesʹ establishes that an asylum applicant is not 

credible,ʺ Xiu Xia Lin, 534 F.3d at 167 (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)).  The 



                                         ‐ 16 ‐ 
 
agency may base a credibility finding on an asylum applicantʹs ʺdemeanor, 

candor, or responsivenessʺ; the ʺinherent plausibilityʺ of his account; the 

consistency among his written statements, oral statements, and other record 

evidence; and ʺany inaccuracies or falsehoods in such statements, without regard 

to whether an inconsistency, inaccuracy, or falsehood goes to the heart of the 

applicantʹs claim, or any other relevant factor.ʺ  8 U.S.C. § 1158(b)(1)(B)(iii).  Even 

where the agency ʺrelies on discrepancies or lacunae that, if taken separately, 

concern matters collateral or ancillary to the claim, the cumulative effect may 

nevertheless be deemed consequential.ʺ  Xiu Xia Lin, 534 F.3d at 167 (quoting Tu 

Lin v. Gonzales, 446 F.3d 395, 402 (2d Cir. 2006)).  To resolve the instant appeals, 

we first clarify the following principles that govern credibility determinations 

based on omissions following the REAL ID Act. 

             First, although the REAL ID Act authorizes an IJ to rely on ʺany 

inconsistency or omission in making an adverse credibility determination,ʺ even 

one ʺcollateral or ancillaryʺ to an applicantʹs claims, id. at 167, the Act does not 

give an IJ free rein.  The REAL ID Act does not erase our obligation to assess 

whether the agency has provided ʺspecific, cogent reasons for the adverse 

credibility finding and whether those reasons bear a legitimate nexus to the 



                                         ‐ 17 ‐ 
 
finding.ʺ  Id. at 166 (quoting Zhou Yun Zhang, 386 F.3d at 74); accord Shrestha v. 

Holder, 590 F.3d 1034, 1042 (9th Cir. 2010) (ʺThe REAL ID Act did not strip us of 

our ability to rely on the institutional tools that we have developed, such as the 

requirement that an agency provide specific and cogent reasons supporting an 

adverse credibility determination, to aid our review.ʺ).  Thus, although IJs may 

rely on non‐material omissions and inconsistencies, not all omissions and 

inconsistencies will deserve the same weight.  A trivial inconsistency or omission 

that has no tendency to suggest a petitioner fabricated his or her claim will not 

support an adverse credibility determination.  See Latifi v. Gonzales, 430 F.3d 103, 

105 (2d Cir. 2005) (per curiam) (remanding where we found ʺany potential 

discrepancies that might exist to be far from ʹsignificant and numerous,ʹ but 

rather insignificant and trivialʺ); accord Shrestha, 590 F.3d at 1044 (noting that 

ʺtrivial inconsistencies that under the total circumstances have no bearing on a 

petitionerʹs veracity should not form the basis of an adverse credibility 

determinationʺ); Kadia v. Gonzales, 501 F.3d 817, 821 (7th Cir. 2007) (faulting IJ for 

ʺfail[ing] to distinguish between material lies, on the one hand, and innocent 




                                         ‐ 18 ‐ 
 
mistakes, trivial inconsistencies, and harmless exaggerations, on the other 

handʺ).3 

               Second, although ʺ[a] lacuna in an applicantʹs testimony or omission 

in a document submitted to corroborate the applicantʹs testimony . . . can serve as 

a proper basis for an adverse credibility determination,ʺ Xiu Xia Lin, 534 F.3d at 

166 n.3, we also recognize that ʺasylum applicants are not required to list every 

incident of persecution on their I–589 statement,ʺ Lianping Li v. Lynch, 839 F.3d 

144, 150 (2d Cir. 2016) (per curiam) (quoting Pavlova, 441 F.3d at 90); see also 

Secaida‐Rosales v. INS, 331 F.3d 297, 308 (2d Cir. 2003) (noting that an applicantʹs 

ʺfailure to list in his or her initial application facts that emerge later in testimony 

will not automatically provide a sufficient basis for an adverse credibility 

findingʺ), superseded by statute on other grounds as recognized in Xiu Xia Lin, 534 

F.3d at 167; accord Pop v. INS, 270 F.3d 527, 531‐32 (7th Cir. 2001) (ʺWe hesitate to 

find that one seeking asylum must state in his or her application every incident 

of persecution lest the applicant have his or her credibility questioned if the 


                                                 
3           An example of a trivial inconsistency that is entitled to little if any weight is the 
difference between Gaoʹs hearing testimony that he was interrogated by the police ʺfour 
timesʺ and his application statement that he was interrogated ʺseveral times.ʺ  The BIA 
correctly held that this ʺdiscrepancyʺ did not support an adverse credibility 
determination.  Likewise, the difference between September 1, 2010 and September 4, 
2010 as the date when Shao contacted his cousin is a trivial discrepancy.  
                                             ‐ 19 ‐ 
 
incident is later elicited in direct testimony.ʺ); Abulashvili v. Attorney Gen. of U.S., 

663 F.3d 197, 206 (3d Cir. 2011).  Because of this tension, although we have noted 

in dictum that an inconsistency and an omission are ʺfunctionally equivalentʺ for 

adverse credibility purposes, Xiu Xia Lin, 534 F.3d at 166 n.3, in general 

ʺomissions are less probative of credibility than inconsistencies created by direct 

contradictions in evidence and testimony,ʺ Lai v. Holder, 773 F.3d 966, 971 (9th 

Cir. 2014).  Cf. Lianping Li, 839 F.3d at 150 (upholding adverse credibility 

determination where petitionerʹs ʺasylum application did not simply omit 

incidents of persecution. . . . [but rather] described the same incidents of 

persecution differentlyʺ).  

             Although the federal evidentiary rules do not apply in immigration 

proceedings, Aslam v. Mukasey, 537 F.3d 110, 114 (2d Cir. 2008) (per curiam), it is 

nonetheless instructive to analogize the use of omissions in adverse credibility 

determinations to the use of a witnessʹs prior silence for impeachment.  In the 

latter context, we have indicated that ʺ[w]here the belatedly recollected facts 

merely augment that which was originally described, the prior silence is often 

simply too ambiguous to have any probative force, and accordingly is not 

sufficiently inconsistent to be admitted for purposes of impeachment.ʺ  United 



                                          ‐ 20 ‐ 
 
States v. Leonardi, 623 F.2d 746, 756 (2d Cir. 1980) (citation omitted).  In addition, 

the probative value of a witnessʹs prior silence on particular facts depends on 

whether those facts are ones the witness would reasonably have been expected to 

disclose.  See Jenkins v. Anderson, 447 U.S. 231, 239 (1980) (ʺCommon law 

traditionally has allowed witnesses to be impeached by their previous failure to 

state a fact in circumstances in which that fact naturally would have been asserted.ʺ 

(emphasis added)).  In the immigration context, in assessing the probative value 

of the omission of certain facts, an IJ should consider whether those facts are ones 

that a credible petitioner would reasonably have been expected to disclose under 

the relevant circumstances. 

             Finally, the REAL ID Act requires IJs to evaluate each inconsistency 

or omission in light of the ʺtotality of the circumstances, and all relevant factors,ʺ 

8 U.S.C. § 1158(b)(1)(B)(iii).  That requirement is consistent with our well‐

established rule that review of an agencyʹs adverse credibility determination ʺis 

conducted on the record as a whole.ʺ  Tu Lin, 446 F.3d at 402; see also Xiu Xia Lin, 

534 F.3d at 167 (an applicantʹs testimony must be considered ʺin light of . . . the 

manner in which it hangs together with other evidenceʺ (citation omitted)); accord 

Shrestha, 590 F.3d at 1040 (ʺ[T]he totality of the circumstances approach also 



                                         ‐ 21 ‐ 
 
imposes the requirement that an IJ not cherry pick solely facts favoring an 

adverse credibility determination while ignoring facts that undermine that 

result.ʺ).  Thus, ʺan applicantʹs testimonial discrepancies ‐‐ and, at times, even 

outright lies ‐‐ must be weighed in light of their significance to the total context 

of his or her claim of persecution.ʺ  Zhong v. U.S. Depʹt of Justice, 480 F.3d 104, 127 

(2d Cir. 2007).  An IJ must also ʺʹengage or evaluateʹ an asylum applicantʹs 

explanations for apparent inconsistencies in the record.ʺ  Diallo v. Gonzales, 445 

F.3d 624, 629 (2d Cir. 2006) (quoting Latifi, 430 F.3d at 105); see also Cao He Lin v. 

U.S. Depʹt of Justice, 428 F.3d 391, 403 (2d Cir. 2005) (ʺAbsent a reasoned 

evaluation of [petitionerʹs] explanations, the IJʹs conclusion that his story is 

implausible was based on flawed reasoning and, therefore, cannot constitute 

substantial evidence supporting her conclusion.ʺ).  

II.    Application  

             In light of the foregoing principles, we conclude that in both cases, 

the IJs and the BIA erred by substantially relying on certain inconsistencies and 

omissions that had no tendency to show that petitioners fabricated their claims 

when considered in light of the totality of the circumstances and in the context of 

the record as a whole.  Because we cannot confidently predict that the IJs would 



                                         ‐ 22 ‐ 
 
have adhered to their adverse credibility determinations absent these erroneous 

bases, we remand for further evaluation.  

      A.     Omissions Regarding Medical Treatment 

             In both cases, the agency relied on the omission from petitionersʹ 

initial applications of discussion of their medical treatment for their injuries after 

their release from custody.  Although the fact that petitioners visited clinics for 

medical treatment may be probative of the degree of harm they suffered, the 

omissions of these details from petitionersʹ initial applications did not warrant 

the heavy weight afforded to them by the IJs and the BIA.  

             First, Gaoʹs and Shaoʹs testimony regarding medical treatment was 

not inconsistent with their initial accounts.  The information was supplementary, 

not contradictory:  that their beatings warranted medical attention reinforces 

their claims of persecution.  See Lai, 773 F.3d at 974 (ʺThis is not a case where 

contradictory or even impeaching information came out; rather, it was 

information consistent with [the applicantʹs] own claimed experiences that 

would have helped his claim had he brought it out himself.ʺ).  Here, the IJs erred 

to the extent that they characterized these omissions as inconsistencies.  See Shao 

Cert. Admin. R. 75 (characterizing Shaoʹs failure to mention that he visited a 



                                        ‐ 23 ‐ 
 
clinic as a ʺtroubling significant inconsistencyʺ); Gao Cert. Admin. R. 65 

(characterizing Gaoʹs motherʹs letterʹs failure to mention that she took Gao to a 

clinic as an ʺinconsistenc[y]ʺ).   

              Second, although we would not necessarily characterize these 

omissions as trivial or minor, we are not convinced that the omissions were as 

serious as the IJs suggested.  We have recognized that ʺasylum applicants are not 

required to list every incident of persecution on their I–589 statement.ʺ  Lianping 

Li, 839 F.3d at 150.  By logical extension, nor are asylum applicants required to 

list every incident that occurs in the aftermath of the alleged persecution.  Neither 

application attempted to describe the medical attention petitioners received, and 

in describing why they believed they were entitled to asylum, there is no reason 

petitioners would have described receiving medicine from a clinic.  

              In Shaoʹs case, the IJ concluded that during testimony Shao 

ʺexplained to this Court in detail that a doctor saw him, examined him, and 

provided medical treatment and even had a follow‐up visit or appointment,ʺ but 

the information was omitted from Shaoʹs application and Shaoʹs fatherʹs letter.  

Shao Cert. Admin. R. 76.  The IJ characterized this discrepancy as a ʺtroubling 

significant inconsistencyʺ and ʺsignificant omissionʺ because it ʺimplicates a 



                                        ‐ 24 ‐ 
 
degree of alleged harm that he suffered which is a central element of his claim.ʺ  

Id. at 75‐76.  Our review of the record suggests that the discrepancy was not so 

stark.  Shao disclosed in his initial application that his mother helped salve his 

wounds.  During testimony, Shao twice testified, in response to the IJʹs questions, 

that he visited the clinic simply to procure the medicine his mother applied.  Id. 

at 146 (ʺQ.  And what did this private small clinic do for you? A.  He provide me 

with those medical liquid and my mother helped me to put on.ʺ); id. at 147 (ʺQ.  

Sir, can you explain to me why both your statements . . . donʹt mention you going 

to see this doctor in your village for treatment?  A.  At the time [I] got released, 

my parents and I just went to this small clinic and took, and grabbed some 

medicines and then went back.ʺ).  Although he did affirmatively respond to the 

IJʹs question about whether he sought ʺfollow‐up treatment,ʺ nothing in Shaoʹs 

short response ‐‐ that the doctor ʺjust check[ed] on me, what happened to those 

areas,ʺ id. at 146 ‐‐ indicates that the treatment was particularly significant.  A 

fairer reading of Shaoʹs testimony is that, in response to questioning, he provided 

additional detail regarding how his family procured the medicine his mother 

used to treat his injuries.  




                                         ‐ 25 ‐ 
 
             Similarly, in Gaoʹs case, the IJ faulted Gao because he testified that 

his parents took him to a clinic immediately after his release, but neither his 

application nor his motherʹs letter disclosed that his injuries required medical 

attention.  Gao Cert. Admin. R. 64‐65.  Again, our review of the record suggests 

that the discrepancy was not so serious.  On cross‐examination, Gao described 

his clinic visit as follows:  ʺThey just took a look at me, gave me some liquid 

medication, gave me some medication and that was that.ʺ  Id. at 176.  Nothing in 

Gaoʹs response and the short colloquy regarding his clinic visit indicates that the 

treatment was particularly significant.   

             We also note that petitionersʹ testimony regarding their clinic visits 

was relatively short ‐‐ accounting for less than three pages of transcript in Shaoʹs 

case, and about one page in Gaoʹs case ‐‐ and was elicited through cross‐

examination (in Gaoʹs case) and IJ questioning (in Shaoʹs case).  It was not as 

though Gao or Shao volunteered the information on direct examination in an 

effort to falsely buttress their claims through testimony.  Cf. Zamanov v. Holder, 

649 F.3d 969, 974 (9th Cir. 2011) (upholding adverse credibility determination 

where applicantʹs ʺsupplemental declaration and his testimony before the IJ tell a 

much different ‐‐ and more compelling ‐‐ story of persecution than his initial 



                                        ‐ 26 ‐ 
 
application and testimony before the asylum officerʺ).  We hesitate to suggest 

that petitionersʹ initial submissions must detail not only the persecution they 

faced, but also the aftermath of the alleged persecution, lest they be found not 

credible.  

              Third, in both cases, when considering the ʺrecord as a whole,ʺ Tu 

Lin, 446 F.3d at 402, there was corroborating evidence of petitionersʹ claims that 

they were severely beaten by police.  In Shaoʹs case, Shaoʹs sister, brother, and 

father all submitted letters substantiating his claim that he was beaten in police 

detention.  In Gaoʹs case, Gaoʹs friend ‐‐ the same friend in whose house Gao was 

praying when the police arrived ‐‐ submitted a letter corroborating Gaoʹs account 

of what happened in the house and at the police station.   

              Finally, as far as the omissions in Gaoʹs motherʹs letter and Shaoʹs 

fatherʹs letter regarding the clinic visits, in both cases petitioners were asked to 

speculate about the state of mind of the lettersʹ authors.  Although an omission 

by a third party may form a basis for an adverse credibility determination, see 

Xiu Xia Lin, 534 F.3d at 167, under these circumstances ‐‐ where a third partyʹs 

omission creates no inconsistency with an applicantʹs own statements ‐‐ an 

applicantʹs failure to explain third‐party omissions is less probative of credibility 



                                         ‐ 27 ‐ 
 
than an applicantʹs failure to explain his or her own omissions.  Cf. id. (relying on 

omission in third‐party friendʹs letter where ʺthe failure of [applicantʹs] friend to 

mention that the friend was in hiding from Chinese authorities contradicted 

[applicantʹs] testimony that her friend feared further persecutionʺ).   

             We therefore conclude that, under the totality of circumstances, the 

omissions regarding Gaoʹs and Shaoʹs clinic visits warranted little, if any, 

weight.4 

      B.     Remaining Issues in Shaoʹs Case 

             In Shaoʹs case, the IJ also relied on the omission of the fact that Shao 

was arrested in a letter from Shaoʹs pastor, who was aware of Shaoʹs arrest.  The 

IJ did not accept Shaoʹs explanation that he submitted the letter only to prove his 

church attendance and baptism.  Although the BIA concluded that the omission 

ʺwould not be sufficient by itself to support the adverse credibility 

determination, . . . it [could] be citedʺ in light of other discrepancies.  Shao Cert. 

Admin. R. 5.   




                                                 
4           We do not suggest that omissions regarding medical treatment can never be the 
basis of an adverse credibility determination.  We emphasize simply that such 
omissions must be evaluated on a case‐by‐case basis and weighed in light of the totality 
of the circumstances. 
                                          ‐ 28 ‐ 
 
             We are not persuaded that reliance on this omission was 

appropriate.  Although the document at issue is handwritten, it is plainly titled a 

ʺCertificate,ʺ and includes no details other than Shaoʹs date of his birth, the date 

he ʺaccepted Jesus Christ as Savior,ʺ and the date he was baptized.  Id. at 230.  

The absence of Shaoʹs arrest in this document is unremarkable given the purpose 

for which Shao offered the document, and it is not apparent to us why the IJ 

would expect a discussion of Shaoʹs arrest in the certificate.  Moreover, although 

an IJ is not compelled to accept a petitionerʹs explanation, an IJ is required to 

ʺengage or evaluateʺ the explanation.  Diallo, 445 F.3d at 629 (quoting Latifi, 430 

F.3d at 105).  The IJʹs summary conclusion that ʺthe Court does not accept 

[Shaoʹs] explanationʺ did not meet this requirement.  Shao Cert. Admin. R. 77.   

             We recognize that other aspects of Shaoʹs testimony ‐‐ such as his 

vacillating answers regarding how many times he reported to the police and his 

demeanor during that exchange ‐‐ support the IJʹs adverse credibility finding.  

But because we cannot confidently predict that the IJ would have adhered to her 

determination absent the other errors we have identified, remand is warranted.  

              

              



                                        ‐ 29 ‐ 
 
      C.     Remaining Issues in Gaoʹs Case  

             In Gaoʹs case, the IJ also relied on other inconsistencies and 

omissions that do not support the adverse credibility determination.  The BIA 

correctly rejected the IJʹs improper reliance on the purported discrepancy in 

Gaoʹs statements regarding the number of times he was interrogated.  We also 

note that Gaoʹs failure to mention in his application that his interrogation room 

had a ʺsmall window,ʺ a fact he later recounted in testimony, was an utterly 

trivial omission that had no bearing on Gaoʹs credibility.  See Latifi, 430 F.3d at 

105; accord Shrestha, 590 F.3d at 1044; Kadia, 501 F.3d at 821. 

             We recognize that other discrepancies support the IJʹs adverse 

credibility finding.  For example, Gaoʹs mother mentions in her letter that, upon 

hearing that Gao was arrested, she was ʺafraid that [her] son would be beaten by 

the police.ʺ  Gao Cert. Admin. R. 251.  She does not, however, mention that he 

was in fact beaten and injured, although she discusses other post‐arrest events.  

But because we cannot confidently predict that the IJ would have adhered to his 

determination absent the errors we have identified ‐‐ especially as the IJ 

commented that he reached the adverse credibility determination ʺwith some 

reluctance,ʺ id. at 64 ‐‐ remand is warranted.   



                                         ‐ 30 ‐ 
 
                                   *      *       * 

             Omissions need not go to the heart of a claim to be considered in 

adverse credibility determinations, but they must still be weighed in light of the 

totality of the circumstances and in the context of the record as a whole.  In 

deciding on the appropriate weight to afford an omission, IJs must distinguish 

between (1) omissions that arise merely because an applicantʹs oral testimony is 

more detailed than his or her written application, and (2) omissions that tend to 

show that an applicant has fabricated his or her claim.  In light of the foregoing, 

we conclude that a remand is appropriate in both cases to allow the BIA ‐‐ ʺor the 

IJ, if that is the most appropriate decision‐maker in the first instance,ʺ Mahmood 

v. Holder, 570 F.3d 466, 471 (2d Cir. 2009) ‐‐ to afford the omissions discussed 

above their appropriate weight when evaluating petitionersʹ credibility.  

                                  CONCLUSION 

             For the reasons set forth above, we GRANT the petitions, VACATE 

the decisions of the BIA, and REMAND the cases to the BIA for further 

proceedings consistent with this opinion.  As we have completed our review, 

Gaoʹs pending motion for a stay of removal in this petition is DENIED as moot. 




                                        ‐ 31 ‐